UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7615


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LORENZO BUTTS, a/k/a Lorenza Butts, a/k/a Lorenzo Butts, Jr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:00-cr-00067-AWA-1)


Submitted: May 10, 2022                                           Decided: May 17, 2022


Before MOTZ, HARRIS, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lorenzo Butts, Appellant Pro Se. Joseph Attias, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lorenzo Butts appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(1)(A) motion for compassionate release. This court remanded the court’s

original order denying Butts’ motion because it had relied in part on an erroneous factual

premise. The court reevaluated Butts’ motion on remand and denied relief. We review a

court’s order granting or denying a compassionate release motion for abuse of discretion.

United States v. Kibble, 992 F.3d 326, 329 (4th Cir.) (stating standard of review), cert.

denied, 142 S. Ct. 383 (2021). We have reviewed the record and conclude that the court

did not abuse its discretion. The court denied compassionate release after assuming Butts

had demonstrated extraordinary and compelling circumstances and reviewing the

applicable 18 U.S.C. § 3553(a) factors. See United States v. High, 997 F.3d 181, 188-91

(4th Cir. 2021) (discussing amount of explanation required for denial of straightforward

compassionate release motion).

       We therefore affirm the district court’s order. We deny Butts’ motion to appoint

counsel and to accelerate case processing. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2